Case 3:15-md-02670-JLS-MDD Document 2001 Filed 09/19/19 PageID.140264 Page 1 of 2


      1 ALLEN & OVERY LLP
        John Roberti
      2 Kelse Moen
        1101 New York Avenue N.W.
      3 Washington, D.C. 20005
        Telephone: (202) 683-3800
      4 Facsimile: (202) 683-3999
      5 john.roberti@allenovery.com
        kelse.moen@allenovery.com
      6
        Counsel for Defendant Thai Union Group PCL
      7
        (Additional Counsel on Signature Page)
      8
      9                       UNITED STATES DISTRICT COURT
     10                    SOUTHERN DISTRICT OF CALIFORNIA
     11
     12                                              Case No. 3:15-md-02670-JLS-MDD
        IN RE PACKAGED SEAFOOD                       MDL No. 2670
     13 PRODUCTS ANTITRUST
        LITIGATION                                   DEFENDANT THAI UNION
     14                                              GROUP PCL’S NOTICE OF
                                                     MOTION FOR SUMMARY
     15 This Document Relates To:                    JUDGMENT

     16     1. Direct Purchaser Plaintiff Track     Hearing:
     17     2. Winn-Dixie Stores, Inc., et al. v.   Date:   February 12, 2020
                                                    Time: 9:00 a.m.
               Bumble Bee Foods, LLC, et al.,       Court: Room 4D
     18
               3:16-cv-00017-JLS-MDD                Judge: Hon. Janis L. Sammartino
     19     3. Associated Wholesale Grocers,
               Inc. v. Bumble Bee Foods LLC,
     20
               et al., 3:18-cv-0104-JLS-MDD
     21
     22
     23
     24
     25
     26
     27
     28


                                                                         3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2001 Filed 09/19/19 PageID.140265 Page 2 of 2


      1 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
      2        PLEASE TAKE NOTICE THAT on February 12, 2020 at 9:00 a.m., or as
      3 soon thereafter as the matter may be heard, in Courtroom 4D of the United States
      4 District Court for the Southern District of California, Defendant Thai Union Group
      5 PCL will and hereby does move this Court for an Order granting its motion for
      6 summary judgment.
      7        Thus Motion is based on this Notice of Motion, Memorandum of Points and
      8 Authorities, Statement of Undisputed Material Fact, and all Exhibits and
      9 Declarations accompanying the same.
     10
     11 Dated: September 19, 2019                ALLEN & OVERY LLP
     12                                           By: s/ John Roberti
     13                                           John Roberti
                                                  Kelse Moen
     14                                           1101 New York Avenue N.W.
     15                                           Washington, D.C. 20005
                                                  Telephone: (202) 683-3800
     16                                           Facsimile: (202) 683-3999
     17                                           john.roberti@allenovery.com
                                                  kelse.moen@allenovery.com
     18
     19                                           Joshua Shapiro
                                                  Brian Fitzpatrick
     20                                           1221 Avenue of the Americas
     21                                           New York, NY 10020
                                                  Telephone: (212) 610-6300
     22                                           Facsimile: (212) 610-6399
     23                                           joshua.shapiro@allenovery.com
                                                  brian.fitzpatrick@allenovery.com
     24
     25                                           Counsel for Defendant Thai Union
                                                  Group PCL
     26
     27
     28


                                                  1                      3:15-md-02670-JLS-MDD
